DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, and species as follows:

    PNG
    media_image1.png
    215
    536
    media_image1.png
    Greyscale

in the reply filed on 4/20/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-17 read on the elected species. 
The elected species is rejected below over Miyazaki in view of Androsov. 
During the search and examination for the elected species, additional prior art was found which anticipates or renders obvious additional species encompassed by the generic claims.  In the interest of compact prosecution, rejections of non-elected species over the additional prior art have also been set forth below.

Information Disclosure Statement
The information disclosure statement filed 3/15/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The struck-through reference (NPL Cite No 1) has not been considered because no copy has been submitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (WO 2017/099183; English language equivalent US 2018/0362763 has been cited herein).
As to claims 1-3, 6, 7, 12 and 13, Miyazaki discloses a resin composition comprising a solvent [0014] and a resin having a formula (I) [0013]:
    PNG
    media_image2.png
    117
    354
    media_image2.png
    Greyscale

The main chain repeating units (subscripted “n”) in the resin disclosed by Miyazaki have structures according to the presently recited main chain structural unit of chemical formula 2. The group “Z” in Miyazaki’s formula (I) above corresponds to the presently recited end group of formula 1. In more detail:
With regard to instant chemical formula 2: 
Miyazaki teaches that X (which corresponds to instant Ar1) is a tetravalent hydrocarbon group [0034], and names several examples of X groups according to instant chemical formula 4 in [0036-37], including biphenyltetracarboxylic acid (BPDA, which has a structure according to instant chemical formula 4 wherein R10 is a single bond, and is exemplified by Miyazaki as shown in, e.g., Table 1 on p 26) and 2,2-bis(dicarboxyphenyl)hexafluoropropane (6FDA, which has a structure according to instant chemical formula 4 wherein R10 is –C(CnF2n+1)2-). Miyazaki further names p-phenylene-bis(trimellitic acid monoester) as a suitable X group, which has a structure according to instant chemical formula 5 (when instant subscripts k, o and p are each zero). 
Miyazaki teaches that Y (which corresponds to instant Ar2) is a divalent hydrocarbon group [0049], and names several examples of diamines which provide Y groups according to instant Ar2 in [0051-55], including p-phenylenediamine ([0051], and exemplified, see Table 1, p 26), and 2,2’-di(trifluoromethyl)-4,4’-diaminobiphenyl (TFDB). 
With regard to instant chemical formula 1:
Miyazaki teaches that the terminal amino blocking agent (which provides “Z”) is most preferably di-tert-butyl-dicarbonate (DIBOC) [0215]. See also the examples in 2 is as discussed above with regard to chemical formula 2, and wherein R1 is a t-butoxy group. 
Miyazaki fails to specifically teach that the resin is an “oligomer.” 
However, Miyazaki teaches that the weight average molecular weight is preferably 2000 or more so that viscosity is not excessively lowered, and 100,000 or less, so that increase in viscosity can be reduced even at high concentration [0075]. An oligomer is a low molecular weight polymer. The range of molecular weights associated with the term “oligomer” is not clearly established in the art, however, as evidenced by instant claim 12, the presently recited term “oligomer” must include, at least, weight average molecular weights within the range of 1000-25,000 g/mol. 
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. When preparing Miyazaki’s resin of formula (I), it would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate molecular weight within Miyazaki’s disclosed range of 2000-100,000 g/mol, including a molecular weight considered to be encompassed by the term “oligomer,” such as 1000-25,000 g/mol (as recited in instant claim 12).  
[The examiner notes that while claim 7 further limits instant chemical formula 5, claim 7 encompasses oligomers wherein Ar1 has a structure according to instant chemical formula 4 but does not have a structure according to chemical formula 5, as well as oligomers which do have a structure according to chemical formula 5 but 
As to claims 4, 5 and 8, Miyazaki suggests an oligomer according to claim 1, as set forth above. As discussed above, Miyazaki names several examples of diamines which provide Y groups according to instant Ar2 in [0051-55], including 2,2’-di(trifluoromethyl)-4,4’-diaminobiphenyl (TFDB). TFDB has a structure as recited in claims 4 and 5 wherein two aromatic rings, each substituted with an electron withdrawn group (CF3) are linked by a single bond. Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an oligomer according to Miyazaki’s formula 1 utilizing any of the suitable diamines named by Miyazaki for providing “Y” in order to achieve the desired final polymer structure and properties associated therewith, including TFDB. 
[The examiner notes that while claim 8 further limits instant chemical formula 6 (which is part of chemical formula 5), claim 8 encompasses oligomers wherein Ar1 has a structure according to instant chemical formula 4 but does not have any structure according to chemical formula 5, as well as oligomers which do have a structure according to chemical formula 5, but wherein “k” in chemical formula 5 is zero. Therefore, Miyazaki suggests the subject matter of instant claim 8 for the same reasons 
As to claims 9 and 10, Miyazaki suggests an oligomer according to claim 1, as set forth above. As discussed above, Miyazaki suggests an oligomer comprising a main chain with structural units according to instant chemical formula 2. Instant claim 9 further limits Ar1 of chemical formula 2 OR Ar1 of chemical formula 3 to comprising a combination of chemical formulas 4 and 5. In other words, because claim 9 does not further limit Ar1 of both chemical formula 2 and chemical formula 3, the scope of claim 9 (and claim 10) includes oligomers wherein Ar1 of chemical formula 2 is defined as in claim 1, while Ar1 of chemical formula 3 comprises a combination of a group according to chemical formula 4 and a group according to chemical formula 5. Therefore, claims 9 and 10 are rejected for the same reasons set forth above for claim 1, because Miyazaki suggests an oligomer having structural units according to chemical formula 2 (which have an Ar1 group according to instant chemical formula 4), and claims 9 and 10 do not require structural units of chemical formula 3 (which are further limited by claim 9 to comprise a combination of Ar1 groups of formulas 4 and 5) to be present in the oligomer.
Alternatively with regard to claims 9 and 10, Miyazaki teaches that the tetracarboxylic acid compounds can be used in combination of two or more of them [0043]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the oligomer of Miyazaki utilizing a combination of any two tetracarboxylic acid compounds named by Miyazaki in order to provide the desired balance of properties in the ultimately obtained resin film, including p-phenylene-10 is –C(CF3)2- or single bond, respectively). 
As to claims 11 and 14, Miyazaki suggests an oligomer according to claims 1 and 13, as set forth above. Miyazaki further teaches an embodiment wherein a resin (B’) is produced, wherein the resin contains the following partial structures in a molecule [0229]: 

    PNG
    media_image3.png
    209
    346
    media_image3.png
    Greyscale

As shown above, the B’ resin contains two ends, wherein one end (shown in formula 6A) has a structure according to instant chemical formula 1 (see discussion for claim 1 above showing that use of Miyazaki’s preferred DIBOC as the terminal blocking agent to provide Miyazaki’s “Z” group provides an end group having a structure according to instant chemical formula I wherein Ar2 is as discussed above with regard to chemical formula 2, and wherein R1
As to claim 15, Miyazaki suggests an oligomer and composition according to claims 1 and 13, as set forth above. Miyazaki further teaches a resin mixture comprising a resin A’-1 having two or structures represented by formula 52 in a molecule, and a resin A’-2 including two or more structures represented by formula 6A in a molecule [0228-230]: 

    PNG
    media_image3.png
    209
    346
    media_image3.png
    Greyscale

Miyazaki’s resin A’-2 corresponds to the oligomer recited in claim 1 as discussed above. The resin A’-1 having two structures represented by formula 52 corresponds to the presently recited second oligomer, comprising a structural unit represented by formula 2 in the main chain and a group represented by formula 7 at one end. 
As to claim 17, Miyazaki suggests an oligomer according to claim 13, as set forth above. Miyazaki teaches that the content of the solvent is preferably 100 parts by mass or more and 1500 parts by mass or less, relative to 100 parts by mass of the resin [0112]. The range disclosed by Miyazaki corresponds to a range of about 6% (100/1600) to 50% (100/200) oligomer in the composition, which substantially overlaps the claimed range of 10-50 wt%. Miyazaki further teaches that the viscosity is preferably 20 mPa.s to 10,000 mPa.s [0113]. Given that 1 centipoise is equivalent to 1 mPa.s, the viscosity range disclosed by Miyazaki overlaps the claimed range of less than or equal prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Claims 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (WO 2017/099183; English language equivalent US 2018/0362763 has been cited herein) in view of Androsov et al (US 2019/0031831). 
The rejection of claims 1-15 and 17 over Miyazaki is incorporated here by reference. 
Miyazaki teaches that the heat resistant resin film product is suitably used for various applications [0267-268], including as a substrate for a flexible display [0268]. Miyazaki fails to specifically teach utilizing tetracarboxylic acid components which comprise a combination of 6FDA and M-1 (i.e., the species elected by Applicant). 
Androsov teaches an optically transparent heat resistant polymer which may be applied to various optoelectronic devices, and that plastic substrates have generally been inferior in terms of heat resistance and thermal stability compared with inorganic glass substrates [0141]. Androsov teaches a novel monomer capable of forming a polyimide simultaneously satisfying thermal stability and optical transparency [0146]. Examples of the monomer include M-1 [0201], and the polymer may further include dianhydrides shown in [0242] in combination with the novel monomer. Androsov exemplifies several polyimides prepared by reaction of TFDB as diamine with a combination of M-1 and 6FDA as dianhydrides (see Table 1, examples 1-1 to 1-4). The 
In light of Androsov’s disclosure, the person having ordinary skill in the art would have been motivated to utilize a combination of M-1 and 6FDA as dianhydrides when preparing a polyimide film in order to provide the optical and thermal characteristics required for use as a display substrate. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an oligomer by reaction of TFDB, tetracarboxylic acid compound(s) and DIBOC, as suggested by Miyazaki, by utilizing a combination of M-1 and 6FDA (as taught in Androsov) as the tetracarboxylic compounds (providing “X”), thereby arriving at the presently elected oligomer species. 

Claims 1-3, 6, 7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0275425) in view of Miyazaki et al (WO 2017/099183; English language equivalent US 2018/0362763 has been cited herein).
As to claims 1-3 and 12, Sato discloses a polyimide resin containing a structural unit as shown in [0051], wherein R3 (which corresponds to instant Ar2) is a divalent aromatic group, and X3 (which corresponds to instant Ar1) is a tetravalent aromatic group. Sato names particularly preferred dianhydrides in [0090], each of which (including the most preferred pyromellitic) provide groups encompassed by instant Ar1. Sato names aromatic diamines in [0097], which provide groups encompassed by instant Ar2
Sato further discloses that the polyimide has a chain aliphatic group having from 5-14 carbon atoms at the end thereof [0022, 0064]. Sato discloses that the film is excellent in heat aging resistance because it contains the aliphatic group at the end thereof. When stored under a high temperature environment, the molecular weight retention rate is less decreased to allow the mechanical strength of the film to be kept [0065]. Sato discloses n-octyl as a most preferred group [0070], and is most preferably derived from a monoamine [0102, 0105].
Sato fails to disclose an oligomer having a group according to instant chemical formula (1) at an end thereof. 
 Miyazaki discloses that in order to improve mechanical properties of a polyimide film, an increase in degree of polymerization is effective. However, the increase in degree of polymerization of polyamic acid precursor increases the viscosity of the solution, and thus control of viscosity suitable for application is difficult [0005]. Miyazaki discloses a resin composition that provides a polyimide film having high mechanical properties after baking, and that has high viscosity stability when used as a varnish [0010]. 
In particular, Miyazaki discloses that a polyimide resin having a high degree of polymerization is obtained by heating a resin composition comprising a mixture of a resin A-1 having partial structures according to chemical formula (5) and a resin A-2 having partial structures according to chemical formula 6 in a molecule [0100]:

    PNG
    media_image4.png
    170
    354
    media_image4.png
    Greyscale

The resin A-1 generates acid anhydride groups at the terminals by heating, and the resin A-2 generates amino groups at the terminals by heating. The heat-generated anhydride and amine groups then react to each other to provide the polyimide resin having a high degree of polymerization [0102]. 
Case law has established that it is prima facie obvious to use a known technique to improve a similar device. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). In accordance with MPEP 2143, rationale (C), the following findings are made: 
Sato contains a disclosure of a polyimide resin, upon which the claimed invention (i.e., the claimed oligomer intermediate, which comprises protected amine end groups of instant formula (1), and which can be deblocked for conversion to a high molecular weight polyimide) can be seen as an “improvement.” 
Miyazaki contains a comparable polyimide to the one disclosed by Sato. Miyazaki’s polyimide has been improved in the same way as the claimed invention. That is, Miyazaki discloses forming an oligomer intermediate containing protected amine and anhydride end groups which, upon heating, are deblocked to form a high molecular weight polyimide. 
Given the guidance and motivation found in Miyazaki, one of ordinary skill in the art could have formed Sato’s high molecular weight polyimide by applying Miyazaki’s 
In light of this discussion, it is apparent that the presently claimed oligomer is arrived at by applying a known technique (as disclosed in Miyazaki) to the disclosure of Sato. Therefore, it would have been obvious to the person having ordinary skill in the art to have prepared the polyimide of Sato by forming a composition of oligomeric intermediates having Sato’s desired aliphatic monoamine-derived end groups, and further having amine-protecting “Z” and anhydride-protecting “W” end groups disclosed by Miyazaki, in order to improve the processability of Sato’s polyimide by controlling the viscosity of the solution used for film formation. 
In particular with regard to instant chemical formula (1):
Miyazaki teaches that the terminal amino blocking agent (which provides “Z”) is most preferably di-tert-butyl-dicarbonate (DIBOC) [0215]. See also the examples in Table 1, p 26. Use of DIBOC as the terminal amino blocking agent to provide “Z” groups in the oligomer composition of modified Sato, as disclosed and exemplified by Miyazaki, provides an end group having a structure according to instant chemical formula I wherein Ar2 is derived from Sato’s diamine R3, and wherein R1
With regard to the recitation of an “oligomer:” 
Miyazaki teaches that the weight average molecular weight of the resin having protected end groups is preferably 2000 or more so that viscosity is not excessively lowered, and 100,000 or less, so that increase in viscosity can be reduced even at high concentration [0075]. An oligomer is a low molecular weight polymer. The range of molecular weights associated with the term “oligomer” is not clearly established in the art, however, as evidenced by instant claim 12, the presently recited term “oligomer” must include, at least, weight average molecular weights within the range of 1000-25,000 g/mol. 
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. When preparing the composition of protected oligomers as suggested by modified Sato, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate molecular weight within Miyazaki’s disclosed range of 2000-100,000 g/mol, including a molecular weight considered to be encompassed by the term “oligomer,” such as 1000-25,000 g/mol (as recited in instant claim 12), in order to ensure favorable application/film coating properties.   
With regard to claims 6 and 7: claims 6 and 7 further limits the structures of instant chemical formulas 4 and 5 recited in claim 1, respectively. However, the claims do not require the oligomer to have a structure according to instant chemical formula 4 or 5 (i.e., the claims encompass oligomers wherein Ar1 is a substituted or unsubstituted C6-30
With regard to claim 13, modified Sato suggests an oligomer according to 1, as set forth above. Both Sato [0143] and Miyazaki [0014] teach a varnish or film coating composition which comprises a solvent.
With regard to claims 11 and 14-16, modified Sato suggests an oligomer according to claims 1 and 13, as set forth above. As discussed above in the rejection of claim 1, modified Sato suggests an oligomer composition wherein the oligomers comprise both the protected “Z” and “W” end groups, as disclosed in Miyazaki, as well as the end groups derived from aliphatic monoamines (preferably n-octylamine) disclosed in Sato. In other words, Sato and Miyazaki suggest a composition comprising oligomers wherein amine end groups have been protected by “Z” groups via reaction with DIBOC, oligomers wherein anhydride end groups have been protected by “W” groups, and oligomers wherein some anhydride end groups have reacted with Sato’s aliphatic monoamine (i.e., n-octylamine). 
Miyazaki teaches [0100, mixture (A)] that it is possible to utilize a mixture of different oligomers (some having two protected amine groups, some having two protected anhydride groups) or [0101, mixture (B)] a composition wherein each oligomer has a protected amine group and a protected anhydride group. Therefore, Sato and Miyazaki suggest a composition comprising oligomers having “Z” protected amine end groups at one end, and protected anhydride end groups at the other end. As established above, Sato and Miyazaki suggest a composition wherein some of the anhydride end groups have been reacted with Sato’s n-octylamine, and therefore modified Sato suggests an oligomer according to claims 11 and 14, wherein the oligomer comprises a DIBOC protected amine group at one end (according to instant 6 is hydrogen) at the other end. 
With regard to claims 15 and 16, Miyazaki teaches a method for producing the composition by reacting a diamine, a dianhydride, and a compound 41 wherein one amine group of a diamine has been blocked with “Z” [0227] to produce oligomers having “Z” protected amine end groups and free anhydride end groups, as shown in formulas 52 and 6A in [0229].  The mixture is then reacted with a terminal carbonyl group blocking agent reactive with (52) to form “W” protected end groups, as shown in formula 5A [0231]. 
Sato teaches that it is preferable to add the compound for end group introduction (e.g., n-octylamine) after completion of the addition of tetracarboxylic component to the diamine component to prepare polyamic acid [0117-119]. Therefore, when preparing the oligomer composition suggested by Sato and Miyazaki, it would have been obvious to the person having ordinary skill in the art to have added the n-octylamine at any appropriate stage after the reaction of diamine, a dianhydride, and a mono-protected compound 41, including prior to Miyazaki’s step of further reacting the polyamic acid oligomers with a “W” group-containing anhydride protecting agent. The reaction, as suggested by modified Sato, of n-octylamine with a composition comprising oligomers having two free anhydride groups and oligomers having two Z-protected end groups, prior to reaction with “W” protecting agent, would result in a mixture comprising oligomers having two Z-protected groups according to claim 1, as well as second oligomers having free anhydride groups at one end (according to instant chemical 
As to claim 17, modified Sato suggests an oligomer according to claim 13, as set forth above. Miyazaki teaches that the content of the solvent is preferably 100 parts by mass or more and 1500 parts by mass or less, relative to 100 parts by mass of the resin [0112]. The range disclosed by Miyazaki corresponds to a range of about 6% (100/1600) to 50% (100/200) oligomer in the composition, which substantially overlaps the claimed range of 10-50 wt%. Miyazaki further teaches that the viscosity is preferably 20 mPa.s to 10,000 mPa.s [0113]. Given that 1 centipoise is equivalent to 1 mPa.s, the viscosity range disclosed by Miyazaki overlaps the claimed range of less than or equal to 500 centipoises. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the composition of modified Sato having any appropriate solvent content and viscosity within the ranges disclosed in Miyazaki in order to ensure suitable processability and viscosity of the solution for film formation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/           Primary Examiner, Art Unit 1766